DETAILED ACTION
1	This action is responsive to the amendment filed on August 03, 2022.
2	The cancellation of claims 2-20, 22-24 and 26 is acknowledged. Pending claims are 1, 21 and 25.
3	The rejections of the claims under 112, second paragraph and 103 are withdrawn because of the applicant’s amendment.
4	Claims 1, 21 and 25 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
5	The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record (US 2004/0143910 A1) teaches a hair dyeing composition comprising category-2 bleach powder, compatible dye and hydrogen peroxide solution to yield a smooth cream (see claim 38) and wherein the dyeing composition also comprises thiophene azo and azo colorants (see sheet 3, compound 20 and claims 1, 30 and 38). However, the closest prior art of record (US’ 910 A1) does not teach or disclose the claimed formulae (I), (III) or (IIIa) wherein two or more of R16 to R110  or R36 to R310  are connected to each other through covalent bounds to from a ring structure as claimed. The closest prior art of record (US’ 910 A1) also does not teach or disclose at least one polymeric azo colorant of the claimed formula (IV). Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of oxidative hair cream formulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761